Citation Nr: 1139714	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as secondary to service-connected psychiatric disability).  

2.  Entitlement to an initial compensable rating for dyspepsia with irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from January 1993 to February 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that, in part, granted service connection for bilateral pes planus and dyspepsia with IBS, assigning a 0 percent (noncompensable) rating for each disability, effective February 27, 2004, and denied service connection for a mood disorder and hypertension.  

After a March 2007 rating decision granted a 10 percent rating for bilateral pes planus, an August 2009 Board decision granted an increase from a 10 percent rating for bilateral pes planus to 30 percent.  The claims for service connection for a psychiatric disorder, hypertension, and to an initial compensable rating for dyspepsia with IBS were remanded to obtain service treatment records as to the claim for service connection for a psychiatric disorder and obtain VA treatment records as to the claim for the rating for dyspepsia with IBS, as well as to provide VA examinations as to each claim.  

A November 2009 rating decision effectuated the grant of a 30 percent disability rating for bilateral pes planus and assigned an effective date of February 27, 2004.  The Veteran has not disagreed with the effective date assigned. 

Subsequently, a January 2011 rating decision granted service connection for a major depressive disorder and assigned an initial rating of 30 percent, both effective February 27, 2004.  The Veteran has not disagreed with either the effective date assigned or the initial assignment of a 30 percent disability rating.  This grant of service connection is a complete grant of the benefit sought on appeal and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status. 

In the Veteran's Notice of Disagreement (NOD) of October 2005 initiating this appeal he stated that he wish to appeal a denial of service connection for diabetes mellitus.  VA outpatient treatment (VAOPT) records on file now indicate that the Veteran has diabetes mellitus.  However, because the Veteran had not set forth a claim for service connection for diabetes mellitus, it had not been adjudicated.  However, in coding the service-connected dyspepsia with IBS, the RO has in some rating decisions inadvertently indicated that it was assigned a noncompensable disability rating under Diagnostic Code 7913 which sets forth the criteria for rating diabetes, while other rating decisions correctly note that the appropriate Diagnostic Code for rating the dyspepsia with IBS is actually Diagnostic Code 7319 (and not 7913).  Thus, it is not clear whether the Veteran actually desires to claim service connection for diabetes mellitus.  This matter is referred to the RO for clarification.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the most recent Supplemental Statement of the Case (SSOC) in February 2011 additional VA outpatient treatment (VAOPT) records have been received and associated with the claims files but without a waiver of initial consideration of that evidence by the RO.  Also, some private clinical records pertaining to the Veteran's June 2007 gastric bypass surgery have been associated with the claims files; again, without a waiver of initial consideration of that evidence by the RO.  

Since the Veteran has not waived RO consideration of this additional evidence due process requires that the claims be remanded.  38 C.F.R. § 20.1304 (2010).  

Also, pursuant to the August 2009 Board remand the Veteran was afforded a VA examination in January 2010 as to his claims for service connection for hypertension and for an initial compensable rating for dyspepsia with IBS.  

In the Informal Hearing Presentation the Veteran's service representative alleged that the examinations were inadequate.  Noting that the examinations were conducted by a Registered Nurse, and not by a physician, it was alleged that the examiner reported not being able to render an opinion as to whether the claimed hypertension was related to the Veteran's military service with a resort to speculation, but that this does not constitute negative medical evidence.  Also, a reported addendum to that examination expressing an opinion that hypertension was not due to or aggravated by the service-connected psychiatric disorder was not accompanied by an explanation or reasons why that opinion was reached.  

Also in the Informal Hearing Presentation it was alleged that the gastrointestinal portion of the January 2010 VA examination contained contradictory information.  Specifically, it was reported that the Veteran had 5 to 6 soft stools daily but that later in the examination report it was indicated that he had only 2 bowel movements daily.  

Also, since the most recent SSOC the Veteran submitted an executed authorization for the release of medical records from Dr. P. W., and requested that these records be associated with his claims files prior to appellate adjudication.  However, it does not appear that an attempt has been made to obtain these records.  

Information now on file shows that June 2007 the Veteran underwent a roux-en-Y gastric bypass procedure at the George Washington University Hospital.   

Dyspepsia is defined as "an impairment of the power or function of digestion.  The term is usually applied to epigastric discomfort following meals.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 556 (29th ed.2000)."  Mirabal v. Shinseki, No. 08-0351, slip op. at 1 (U.S. Vet. App. Sept. 30, 2009) (nonprecedential memorandum decision); 2009 WL 3157553 (Vet.App.).  

A proposed revision of the criteria for evaluating digestive disorders also proposed to create a definition of dyspepsia as "any combination of the following symptoms: Gnawing or burning epigastric or substernal pain that may be relieved by food (especially milk) or antacids, nausea, vomiting, anorexia (lack or loss of appetite), abdominal bloating, and belching.  It would also state that when there is obstruction of the outlet of the stomach (gastric outlet obstruction), dyspepsia may also include symptoms of gastroesophageal reflux (flow of stomach contents back into the esophagus), borborygmi (audible rumbling bowel sounds), crampy pain, and obstipation (severe constipation)."  76 Fed.Reg. 39161 (July 5, 2011).  

Thus, the RO should address whether the 2007 gastric bypass procedure was for treatment of the service-connected dyspepsia with IBS and the complete records of the Veteran's hospitalization for that procedure as well as any follow-up should be obtained and associated with the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  The executed authorization for the records of Dr. P. W. should be used to obtain the records from that physician which pertain to the Veteran.  If the currently executed authorization is inadequate for any reason, ask the Veteran to execute an up-to-date release and then obtain the requested records.  Those records, if obtained, should be associated with the claims files.

2.  Request the Veteran to identify all treatment sources pertaining to his follow-up after this June 2007 gastrointestinal surgery.  

Request the Veteran to execute and return the necessary authorization forms for the release of all medical records pertaining to his June 2007 hospitalization at the George Washington University Hospital during which he underwent a roux-en-Y gastric bypass procedure and to execute and return the necessary authorization forms for the release of all medical records pertaining to any follow-up treatment or evaluation after that surgery.  

3.  Afford the Veteran a VA examination to determine the nature and etiology of any current hypertension that he now has.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Is it at least as likely as not that any currently diagnosed hypertension is related to the Veteran's military service?  

b.  Is it as likely as not the the claimed hypertension first manifested within one year of the Veteran's discharge from active service in February 1996?

c.  Is it at least as likely as not that the Veteran's psychiatric disorder, either alone or together with other service-connected disorders (bilateral pes planus and dyspepsia with IBS), is the cause of any currently diagnosed hypertension?  

d.  Is it at least as likely as not the Veteran's psychiatric disorder, either alone or together with other service-connected disorders (bilateral pes planus and dyspepsia with IBS), caused a worsening of any currently diagnosed hypertension beyond the natural progress of his hypertension?  If so, the examiner is asked to quantify the degree, if possible. 

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

4.  Schedule the Veteran for a VA gastrointestinal examination to determine the current nature and severity of his service-connected dyspepsia with IBS.  His claims files should be available to and reviewed in conjunction with the examination.  All indicated tests and studies should be performed.

The examiner should address whether the Veteran has:
a.  episodes of bowel disturbance, and the frequency and severity of such episodes;

b.  episodes of abdominal distress, and the frequency and severity of such episodes;

c.  diarrhea, or alternating diarrhea and constipation and whether or not he had more or less constant abdominal distress.  

The examiner should also address whether the Veteran has: 

d.  persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

e.  symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

In this regard, under 38 C.F.R. § 4.112 the term "substantial weight loss"' means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight"' means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  

5.  After readjudicating the claims in light of the additional evidence, if the benefits sought are not granted send the Veteran and his representative an SSOC before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

